FILED
                           NOT FOR PUBLICATION                              NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50409

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00409-GW-1

  v.
                                                 MEMORANDUM *
SHARON HATCHER,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                     Argued and Submitted November 9, 2012
                              Pasadena, California

Before: BRIGHT **, GRABER, and IKUTA, Circuit Judges.

       Sharon Hatcher appeals her conviction for being a felon in possession of

ammunition in violation of 18 U.S.C. § 922(g)(1). We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Myron H. Bright, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
      The first search warrant was supported by probable cause because Detective

Thompson’s affidavit disclosed evidence connecting Davonte to the January 2009

homicide, to the murder weapon, and to Hatcher’s home, and therefore raised a fair

probability that evidence of the homicide would be recovered at Hatcher’s home.

United States v. Grant is not to the contrary, because in that case no evidence

connected Davonte to the defendant’s home, 682 F.3d 827, 832–33 (9th Cir. 2012),

while here Davonte listed Hatcher’s home as his residence when he was arrested in

April 2009. Further, the issuing judge did not err in authorizing a nighttime search,

because the affidavit set forth sufficient reason to conclude that a daytime search

could compromise officer safety or lead to the destruction of evidence. See Bravo

v. City of Santa Maria, 665 F.3d 1076, 1085–86 (9th Cir. 2011).

      The second search warrant was also supported by probable cause, because it

was based on a jailhouse conversation that could reasonably be interpreted to mean

that the first search was not thorough enough and, therefore, failed to find one of

Davonte’s guns.

      An expert witness may testify as to the locations of ammunition

manufacturers “as part of an expert’s testimony on the ultimate issue—whether the

gun traveled in interstate commerce,” United States v. Dunn, 946 F.2d 615, 618

(9th Cir. 1991), and therefore the district court did not abuse its discretion in


                                            2
allowing such testimony. Dunn’s reasoning is not irreconcilable with the

reasoning of the Supreme Court’s subsequent expert-testimony opinions, see

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999); Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993), or Confrontation Clause opinions, see

Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009); Crawford v. Washington,

541 U.S. 36 (2004), so it has not been effectively overruled. See Miller v.

Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc).

      Because there was evidence that Hatcher’s ammunition had previously

traveled in interstate commerce, and such evidence satisfies the jurisdictional

element of § 922(g)(1), see Scarborough v. United States, 431 U.S. 563, 570

(1977); United States v. Davis, 242 F.3d 1162, 1162–63 (9th Cir. 2001) (per

curiam), there was sufficient evidence to support Hatcher’s conviction under

§ 922(g)(1).

      AFFIRMED.




                                          3